Citation Nr: 1730844	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-22-383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2016.  A transcript of that hearing is on file.

This case was previously before the Board in May 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2016 remand, the Board noted that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss, even if it does not constitute a hearing loss disability for VA purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.  The Board observed that the Veteran's hearing was not within normal limits at his separation from service, although his hearing loss was not severe enough at that point to constitute a disability.  Finally, the Board also noted that the February 2012 VA examiner made a notation of a clinically significant shift in the right ear during service.

The Veteran underwent another VA audiological examination in June 2016.  The examiner gave a negative etiological opinion, basing it primarily on the fact that the Veteran's hearing loss at separation did not constitute a disability for VA purposes, and that there was no significant shift in hearing levels during service.  The examiner also converted the results of the Veteran's audiological results at separation from the military from ASA to ISO-ANSI standards, as directed by the Board, and found that his hearing levels then were 22.5 decibels in the right ear and 23.3 decibels in the left ear, outside the threshold of normal hearing as defined by the Court in Hensley.  See 5 Vet. App at 157.

Accordingly, the June 2016 examination is inadequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate premise).  The Board notes that the existence of a current hearing loss disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Phoenix VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by acoustic trauma in service.

The examiner must identify and comment on any clinically significant shifts in the Veteran's hearing levels between entrance and separation examinations.  The examiner should address the shift noted on the February 2012 VA examination as well as those identified in the Board's May 2016 remand.

The examiner should focus specifically on whether noise exposure in service is the cause of any identified shifts during service and of any current hearing impairment.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  In other words, if the examiner finds that the current hearing loss is not related to any acoustic trauma in service solely because normal hearing was noted upon discharge, the examiner MUST explain the significance of normal hearing upon discharge and why this would preclude the current hearing loss from being related to acoustic trauma or loss of acuity in service.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




